Citation Nr: 1041658	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-26 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts, 
claimed as a lump on the head and neck. 

2.  Entitlement to service connection for frostbite of both feet. 

3.  Entitlement to service connection for tendonitis of the legs 
claimed as secondary to frostbite of the feet. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty for training (hereinafter 
ACDUTRA) from November 1976 to May 1977 and May 1978 to December 
1979. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in St. Petersburg, Florida, (hereinafter RO).


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the Veteran 
has a current disability due to sebaceous cysts as a result of 
in-service symptomatology or pathology. 

2.  There is no competent evidence that the Veteran has frostbite 
of the feet or tendonitis of the legs as a result of in-service 
cold exposure or in-service symptomatology or pathology.  


CONCLUSIONS OF LAW

The Veteran does not have a current disability associated with 
sebaceous cysts, frostbite of the feet or tendonitis of the legs 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in August 2005 and December 2005 
prior to initial adjudication of each issue on appeal that 
informed the appellant of the information and evidence necessary 
to prevail in his claims.  

As for the duty to assist, the service treatment reports, VA and 
private clinical reports, and meteorological records 
demonstrating the temperatures from the location and period in 
time the Veteran asserts he was exposed to cold weather have been 
obtained.  With respect to the service treatment reports, the 
record reflects that an additional search for service treatment 
reports, as requested by the Veteran's representative following 
the September 2007 hearing, was accomplished in February 2008, 
and there do not appear to be any additional service treatment 
reports that are available.  While the Veteran's representative 
has requested that he be provided with VA examinations, as there 
is no indication in the record that the Veteran has sebaceous 
cysts, frostbite of the feet or tendonitis of the legs as a 
result of service, the additional delay in the adjudication of 
the Veteran's claims which would result from the scheduling of 
these examinations would not be justified.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The term "active 
military, naval, or air service" includes ACDUTRA during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty 38 U.S.C.A. § 
101(24).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports include reports from an April 1977 
examination conducted shortly before the termination of the 
appellant's period of ACDUTRA from November 1976 to May 1977 that 
do not reflect any evidence of cysts, frostbite of the feet or 
tendonitis of the legs.  A service treatment record from the 
Veteran's subsequent period of active duty dated in June 1978 
reflects complaints of lumps of the head and neck, with an 
impression to include occipital sebaceous cysts.  There are no 
other service treatment reports reflecting any additional 
treatment for sebaceous cysts or, contrary to the assertions of 
the Veteran at the September 2007 hearing, evidence of treatment 
for frostbite of the feet or tendonitis of the legs. 

In written contentions and sworn testimony, the Veteran asserts 
that as a result of exposure to the cold during military training 
at Fort Jackson in Columbia, South Carolina, he developed 
frostbite of the feet as well as tendonitis of the legs.  He has 
submitted meteorological records showing the temperatures in 
Columbia during the time in question, with a recorded temperature 
as low as 10 degrees.  VA outpatient treatment records dated from 
2005 are of record which note treatment for dystrophic thick 
toenails with a reported history of a cold weather injury to the 
toes in the military.  One such record includes the remark by a 
VA physician in July 2005 that the debrided toenails "could be 
[the] result of [a] cold weather injury."  The post service 
evidence does not reveal any evidence of treatment for sebaceous 
cysts or tendonitis.  

That a condition or injury occurred in service alone is not 
enough for a grant of service connection, as such a grant 
requires a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The post-service 
evidence does not reflect any evidence of sebaceous cysts, and 
the Veteran himself testified in September 2007 that these cysts 
had "eventually subsided" and that he did not receive any 
treatment for a sebaceous cyst since service.  He also testified 
at that time that he is not receiving treatment for tendonitis.  
As such, to the extent that there is no current disability 
associated with either condition, the claims for service 
connection for sebaceous cysts and tendonitis must be denied.  
Rabideau, Brammer, supra.  

In addition, there is no post-service evidence or medical opinion 
linking a current disability associated with a sebaceous cyst or 
tendonitis to service.  As for the Veteran's assertions that he 
has a current disability associated with a sebaceous cyst or 
tendonitis that is related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Thus, to the extent that 
there is any current disability associated with either condition, 
the claims for service connection for sebaceous cysts and 
tendonitis must be denied.  Hickson, supra.  

With respect to frostbite of the feet, the first evidence of 
dystrophic toenails is dated over 25 years after service in 2005, 
and the Veteran himself testified that this was when he was first 
treated for this condition.  While the Board recognizes that the 
Veteran has testified that problems with frostbite of the feet 
"never went away" after service, the fact that the first 
objective evidence of this condition is dated at a time so remote 
from service weighs against the Veteran's claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, in light of the absence of any evidence of treatment 
for the dystrophic toenails for so many years after service and 
the lack of any contemporaneous evidence of frostbite during 
service, the Board finds the July 2005 opinion that the condition 
"could" be the result of the claimed cold exposure in service 
to not be probative.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus). See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).   Finally and as 
stated above, any assertion by the Veteran linking the dystrophic 
toenails currently shown to service is not sufficient to warrant 
a grant of service connection for this condition.  Espiritu; cf. 
Jandreau.

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for service 
connection for sebaceous cysts, frostbite of the feet and 
tendonitis of the legs, the doctrine is not for application.  
Gilbert, supra.  
 

ORDER

Entitlement to service connection for sebaceous cysts, claimed as 
a lump on the head and neck, is denied. 

Entitlement to service connection for frostbite of both feet is 
denied. 

Entitlement to service connection for tendonitis of the legs 
claimed as secondary to frostbite of the feet is denied. 


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


